Title: Contract between the Secret Committee and John Brown, [before 20 January 1776]: résumé
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas,Brown, John
To: 


<[Before Jan. 20, 1776]: Agreed between John Brown on the one part and members of the committee on the other that a voyage or voyages will be undertaken to procure thirty-six tons of gunpowder (or, failing that, sufficient saltpetre and sulphur to make up the same amount), 1,000 stand of good arms, 1,000 gun locks, twenty tons of lead, and 1,000 bolts of canvas. If the arms are unprocurable their value will be put into gunpowder or its ingredients, if they also are unprocurable into linen goods, and if none of these is procurable into gold and silver. Freight will be paid on the vessels’ return; they will be chartered for the use of the United Colonies, which will insure them against British capture while the owners will run the risk of the sea. Brown will employ competent crews, and will receive a 5% commission for buying new cargoes abroad. He will be advanced $20,000 in continental currency, for which he will render an account to the United Colonies, who will bear the whole risk of the adventure. The returning ships will be unloaded east of Chesapeake Bay and the committee notified as soon as possible of the location. Signed “the Day and Year aforesaid” by Brown and by Franklin, Josiah Bartlett, Thomas McKean, Robert Morris, and Samuel Ward for the committee.
Providence, Jan. 20, 1776: An acknowledgment by Nicholas Brown that he has received from John Brown $4,666⅔; that sum together with $2,000 sent to Nantucket to buy oil make up his one-third share in the contract, for which he will be accountable to the committee.>
